

114 S92 IS: Community Bank Preservation Act of 2015
U.S. Senate
2015-01-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 92IN THE SENATE OF THE UNITED STATESJanuary 7, 2015Mr. Vitter (for himself and Ms. Heitkamp) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo reaffirm the importance of community banking and community banking regulatory experience on the
			 Federal Reserve Board of Governors, to ensure that the Federal Reserve
			 Board of Governors has a member who has previous experience in community
 banking or community banking supervision, and for other purposes.1.Short titleThis Act may be cited as the Community Bank Preservation Act of 2015.2.Membership of Board of Governors of the Federal Reserve SystemThe first undesignated paragraph of section 10 of the Federal Reserve Act (12 U.S.C. 241) is amended by inserting after the second sentence the following: The Board shall at all times have as a member at least 1 person with demonstrated experience working in or supervising community banks having less than $10,000,000,000 in total assets..3.Effective dateThe amendment made by this Act shall take effect on the date of enactment of this Act and apply to appointments made on and after that effective date, excluding any nomination pending in the Senate on that date.